Citation Nr: 0928508	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  99-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an effective date earlier than June 9, 
1998, for the grant of service connection for intramedullary 
mass at C-5.

2.  Entitlement to a temporary total evaluation for 
convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for intramedullary mass at C-5 with severe neck pain, and 
entitlement to a temporary total evaluation for a service-
connected disability requiring convalescence (38 C.F.R. § 
4.30).  

This claim was previously remanded in December 2000 and 
December 2004 for further development and is currently before 
the Board for further appellate review.

In a rating decision dated in April 2009, service connection 
for intramedullary mass at C-5 was granted and assigned an 
evaluation of 0 percent effective June 9, 1998.  This is a 
complete grant of the claim of service connection for 
intramedullary mass at C-5 and that matter is resolved.

Statements by the Veteran in correspondence dated in May 2009 
could be construed as a claim of service connection for 
central sleep apnea secondary to the service-connected 
intramedullary mass at C-5 disability.  This claim, which has 
not been adjudicated, is referred back to the RO for 
appropriate action.


REMAND

As stated before, in April 2009 the Veteran was granted 
service connection for intramedullary mass at C-5 with an 
effective date of June 9, 1998.  In correspondence received 
in May 2009 the Veteran expressed his disagreement with the 
assigned effective date for the grant of service connection.  
A supplemental statement of the case addressing this matter 
has not been issued. 

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999) 

The Veteran maintains that his surgery in April 1998 relates 
to his now service-connected intramedullary mass at C-5 
disability.  His claim for a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 is therefore contingent on the 
effective date of service connection for his service-
connected intramedullary mass at C-5 disability.  The Board 
thus finds these issues to be inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Review of the 
Veteran's appeal for a temporary total rating for 
convalescence from surgery in April 1998 is therefore 
postponed pending resolution of the Veteran's appeal for an 
earlier effective date for the grant of service connection 
for intramedullary mass at C-5.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

Issue a supplemental statement of the case 
that addresses the issue of an effective 
date earlier than June 9, 1998, for the 
grant of service connection for 
intramedullary mass at C-5 and for a 
temporary total evaluation pursuant to 38 
C.F.R. § 4.30 for convalescence for surgery 
in April 1998, to include notification to 
the Veteran of the need to timely file a 
Substantive Appeal to perfect an appeal.  
The RO must allow the Veteran the requisite 
period of time for a response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




